Citation Nr: 0322888	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  94-37 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether the denial of service connection for hypertension 
in an October 1994 rating decision is the result of clear and 
unmistakable error.  

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
hypertension.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from August 1976 to March 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA), that denied reopening the veteran's 
claim for entitlement to service connection for hypertension.

The issue of service connection for hypertension on the 
merits is addressed in the remand section of this decision.


FINDINGS OF FACT

1.  The RO denied service connection for hypertension in an 
October 1994 rating decision.  The veteran did not initiate 
an appeal of the decision upon notice of the denial.  

2.  The correct facts as they were known at the time at the 
time of the October 1994 decision were before the RO, and the 
statutory or regulatory provisions extant at the time were 
correctly applied.  

3.  There was a tenable basis for the decision reached by the 
RO in October 1994.

4.  In the October 1994 rating decision, the RO found that 
there was no evidence of hypertensive vascular disease, or a 
chronic hypertensive disorder, during military service or 
within 12 months thereafter, and that the first evidence of 
heart disease was in 1994.  

5.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims file since the October 
1994 decision.  


CONCLUSIONS OF LAW

1.  The denial of service connection for hypertension in an 
October 1994 rating decision is not the result of clear and 
unmistakable error.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.105(a), 20.200, 20.302 (2002).

2.  The October 1994 RO decision that denied the veteran's 
claim for service connection for hypertension is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200 
(2002).  

3. New and material evidence has been submitted to reopen the 
claim of service connection for hypertension.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and Unmistakable Error

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  With regard to 
the first issue on appeal, however, an allegation of  clear 
and unmistakable error in an RO rating decision, the VCAA is 
not applicable to such claims.  See Parker v. Principi, 15 
Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 
(2001).  The Board may thus proceed to evaluate the claim 
without further VCAA discussion.  

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302 (2002).  Previous 
determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).  

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Even where the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensured, the error complained of cannot be clear and 
unmistakable.  Id.

In order to find clear and unmistakable error in a prior 
adjudication, it must be determined (1) that either the 
correct facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record and 
the law that existed at the time the prior decision was made, 
and (3) that, had the error not been made, the outcome would 
have been manifestly different.  Grover v. West, 12 Vet. App. 
109, 112 (1999); Russell v. Principi, 3 Vet. App. 310, 313-14  
(1992) (en banc).  If clear and unmistakable error is 
established, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

In order to reasonably raise a claim of clear and 
unmistakable error, the claimant must provide some degree of 
specificity as to what the alleged error is.  In addition, 
the claimant must offer some persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error, unless it is the kind of error that, if true, 
would be clear and unmistakable on its face.  Baldwin v. 
West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.

A breach of the VA's duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  Baldwin, 13 Vet. App. 
at 7; Shockley v. West, 11 Vet. App. 208, 213 (1998); Caffrey 
v. Brown, 6 Vet. App. 377, 383-84 (1994).  In addition, mere  
disagreement as to how the facts were weighed or evaluated 
does not amount to a claim of clear and unmistakable error.  
Baldwin, 13 Vet. App. at 5; Shockley, 11 Vet. App. at 214; 
Russell, 3 Vet. App. at 313.  

Generally, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Some 
chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if  
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A.  
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
cardiovascular disease such as hypertension).  

The veteran seeks service connection for hypertension, 
generally alleging that service connection should have been 
granted in the October 1994 rating decision.  Review of the 
claims folder finds that the veteran was properly notified of 
that rating action but that he did not appeal the decision.  
Therefore, the October 1994 rating decision is final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.  Accordingly, 
it is only subject to reversal or amendment if it contains 
clear and unmistakable error.  38 C.F.R. § 3.105(a).  

In the October 1996 claim, the veteran requested service 
connection for hypertension under the theory of clear and 
unmistakable error by the VA rating board in its October 1994 
rating decision.  At his personal hearing in October 1996, 
through his representative, the veteran indicated that he was 
attempting to reopen his claim as well as assert CUE.  At the 
personal hearing, and in a statement by the representative in 
October 1997, the veteran expressed concern that the service 
medical records showed high blood pressure readings 
throughout his military service, and that these readings were 
indicators of his current hypertensive condition.  It was 
further pointed out that the RO failed to make the 
correlation between the elevated readings in service and the 
veteran's hypertensive heart disease diagnosed upon VA 
examination in March 1994.  It is argued that the RO did not 
consider each elevated reading in service but, rather, only a 
reading in March 1986.  The RO stated, in March 1986, due to 
emotions, the veteran had a diastolic reading of 98 and of 
100, and that all other records gave no indication of chronic 
hypertensive disorder.  It is argued that, therefore,  the RO 
did not review the service medical records.  The 
representative listed the following blood pressure readings 
noted in service:  November 1981 146/98; September 1983, 
136/92 and 140/90; April 1986 202/102, and an unknown date 
showing 144/90.  These contentions are asserted to 
demonstrate clear and unmistakable error.  

The Board finds no clear and unmistakable error in the 
October 1994 rating decision.  38 C.F.R. § 3.105(a).  First, 
the veteran does not dispute the evidence of record.  
Instead, he essentially argues that, based on the facts of 
record, the RO should have concluded that the veteran had 
hypertensive heart disease related to service, as indicated 
by the service medical records that the RO reviewed.  This 
argument is tantamount to no more than disagreement with how 
the facts were weighed or evaluated, which does not 
constitute a claim of clear and unmistakable error.  Baldwin, 
13 Vet. App. at 5; Shockley, 11 Vet. App. at 214; Russell, 3 
Vet. App. at 313.  On this point, the Board observes that 
although the RO mentioned one and not all of the elevated 
blood pressure readings in service, does not mean that it did 
not consider the service medical records in their entirety.  
For example, the elevated reading in April 1986 of 202/102 
was recorded when the veteran was brought in for emergency 
care and treatment for a viral condition.  In April 1986, he 
was treated twice on an emergency basis for a viral 
condition.  Many of the veteran's service records contain 
blood pressure readings in conjunction with treatment for 
ailments not diagnosed as related to cardiovascular disease.  
There is in fact no diagnosis of hypertension or 
cardiovascular disease in service.  Thus, there was ample 
support for the RO's decision that hypertension was not 
incurred in active service.  No clear and unmistakable error 
exists in the October 1994 rating decision.  The veteran's 
allegation of the same is not accepted by the Board and the 
claim is denied.  

II.  New and Material Evidence

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has considered this new legislation with regard to 
the issue of whether new and material evidence has been 
submitted.  

The Board finds, given the favorable action taken 
hereinbelow, that no further assistance in developing the 
facts pertinent to this limited issue is required at this 
time.  

The veteran seeks to reopen a claim of entitlement to service 
connection for hypertension.  In October 1994, the RO denied 
service connection for hypertension.  Of record at that time 
were the veteran's service medical records, which showed 
numerous elevated blood pressure readings in service.  

The RO also reviewed a VA general examination report dated in 
March 1994, wherein the veteran was remarkable for cardiac 
arrhythmia upon evaluation.  The blood pressure was 170/100 
sitting, recumbent and standing.  In the diagnosis, the 
examiner commented that the veteran had some cardiac 
irregularity or arrhythmia with diastolic and systolic 
hypertension.  A chest x-ray was done and no acute 
cardiopulmonary disease was noted.  

Further reviewed were private treatment records dated from 
March to July 1994, showing that the veteran had reported a 
history of elevated blood pressure readings over the previous 
several years, with no treatment for the condition.  The 
assessment in March 1994 was probable dilated cardiomyopathy.  
He started taking the medication Lisinopril.  In March, his 
blood pressure readings were 160/100 in both arms upon 
initial evaluation, and 134/84, at the end of the month.  In 
May, blood pressure was 142/74, in June it was 140/80 and 
136/76, and in July it was 124/84.  

Based on this evidence the RO issued a rating decision in 
October 1994, and denied the veteran's claim.  The RO 
concluded that there was no evidence of hypertensive vascular 
disease during military service or within 12 months 
thereafter.  He was notified of the decision in October 1994, 
and did not perfect an appeal.  

The veteran attempted to reopen his claim for entitlement to 
service connection for hypertension in October 1996.  

Additional records, including private treatment and hospital 
and VA outpatient treatment records are mostly referable to 
treatment received by the veteran for other than 
hypertension.  A March 1994 private treatment record, 
however, shows an assessment to rule out hypertension.  
Private cardiology consultation in March 1997 showed that the 
veteran had hypertensive cardiomyopathy.  Hypertensive 
cardiovascular disease was noted upon private examination in 
October 1999.  At VA examination for hypertension in 
September 2000, the examiner noted that the veteran's blood 
pressure had been well controlled with medication.  
Hypertension, controlled was the diagnosis.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

The Board finds, based on its review of the recently 
presented evidence, that it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

In particular, the Board notes that the evidence is clearly 
new, as it was not of record at the time of the prior rating 
decisions.  Furthermore, the evidence of continued treatment 
for hypertension is probative of the issue of service 
connection.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for hypertension.  


ORDER

As the denial of service connection for hypertension in an 
October 1994 rating decision is not the result of clear and 
unmistakable error, the appeal is denied.

As new and material evidence has been received to reopen the 
claim of service connection for hypertension, the appeal to 
this extent is allowed subject to further action as discussed 
hereinabove.  


REMAND

The Board finds that additional development is necessary 
regarding the issue of service connection for hypertension.  
Specifically, the Board notes that VA has not obtained a VA 
examination to determine whether there is a nexus between the 
veteran's current hypertension and the elevated blood 
pressure readings during service.  

Given the obvious complexity of this case and the ambiguity 
of the medical evidence of record, the Board believes that a 
VA medical opinion is necessary to clarify the nature and 
etiology of the veteran's hypertension.  See 38 U.S.C. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2002) 
(providing that VA's duty to assist the veteran includes 
obtaining a medical opinion when such is necessary to make a 
decision on the claim).

To ensure that VA has met its duty to assist the veteran and 
to ensure due process, the case is REMANDED for the 
following:

1.  The RO should contact the veteran and 
ask him to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers who may possess 
additional records pertinent to his claim 
of service connection for hypertension.  
After securing any necessary 
authorization for the release of medical 
information, the RO should attempt to 
obtain copies of any treatment records 
identified (not already of record).

2.  After the above records have been 
secured and associated with the claims 
folder, the veteran should be afforded a 
VA cardiovascular examination to 
determine the nature and etiology of the 
veteran's hypertension.  The claims 
folders must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
current hypertension is related to the 
numerous elevated blood pressure readings 
in service.  The report of examination 
should include a complete rationale for 
all opinions rendered, with references to 
the medical evidence of record where 
applicable.

3.  The RO should then review the claims 
file to ensure that all of the 
development requested has been completed.  
In particular, the RO should review the 
requested examination reports to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand.  If it is not, the RO 
should institute corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
The RO also ensure that any notification 
and development action required by the 
VCAA is completed.  

The RO should then readjudicate the claim.  If the benefit 
sought on appeal remains denied, the veteran and his 
representative should be provided an appropriate supplemental 
statement of the case and an opportunity to respond.  
Thereafter, the case should be returned to the Board.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


